Name: Commission Regulation (EEC) No 3025/85 of 30 October 1985 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 85 Official Journal of the European Communities No L 289/21 COMMISSION REGULATION (EEC) No 3025/85 of 30 October 1985 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5 (EEC) No 1633/84 that the variable slaughter premium for sheep certified as eligible in the United Kingdom, and the amounts to be charged on products leaving region 5 of the aforesaid Member State during the week beginning 7 October 1985, shall be set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1312/85 (2), Having regard to Commission Regulation (EEC) No 1633/84 of 8 June 1984 laying down detailed rules for applying the variable slaughter premium for sheep and repealing Regulation (EEC) No 2661 /80 (3), and in particular Articles 3 ( 1 ) and 4 ( 1 ) thereof, Whereas the United Kingdom is the only country which grants the variable slaughter premium, in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1837/80 ; whereas it is necessary therefore for the Commission to fix, for the week beginning 7 October 1985, the level of the premium and the amount to be charged on products leaving that region ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1633/84 stipulates that the level of the variable slaughter premium is to be fixed each week by the Commis ­ sion ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 1633/84 lays down that the amount to be charged on products leaving region 5 shall be fixed weekly by the Commis ­ sion ; Whereas it follows from the application of the rules laid down in Article 9 ( 1 ) of Regulation (EEC) No 1837/80 and in Article 4 ( 1 ) and (3) of Regulation HAS ADOPTED THIS REGULATION : Article 1 For sheep or sheepmeat certified as eligible in the United Kingdom in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1837/80, for the variable slaughter premium during the week beginning 7 October 1985 the level of the premium shall be equivalent to the amount fixed in Annex I. Article 2 For products referred to in Article 1 (a) and (c) of Regulation (EEC) No 1837/80 which left the territory of region 5 during the week beginning 7 October 1985, the amounts to be charged shall be equivalent to those fixed in Annex II hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 7 October 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7. 1980, p. 1 . 0 OJ No L 137, 27 . 5 . 1985, p . 22. 0 OJ No L 154, 9 . 6 . 1984, p . 27 . 31 . 10 . 85No L 289/22 Official Journal of the European Communities ANNEX I Level of variable slaughter premium for certified sheep in region 5 for the week commencing 7 October 1985 Description Premium Certified sheep or sheepmeat 78,843 ECU per 100 kilograms of estimated or actual dressed carcase weight (') (') Within the weight limits laid down by the United Kingdom. 31 . 10 . 85 Official Journal of the European Communities No L 289/23 ANNEX II Amount to be charged for products leaving region 5 during the week commencing 7 October 1985 (ECU/100 kg) CCT heading No Description Charge li Live weight 01.04 B Live sheep and goats other than pure-bred bree ­ ding animals 37,056 \ Il Net weight 02.01 A IV a) Meat of sheep or goats, fresh or chilled : 1 . Carcases or half-carcases 78,843 2. Short forequarters 55,190 l 3. Chines and/or best ends 86,727 4. Legs 102,496 5. Other : l aa) Unboned (bone-in) bb) Boned or boneless 102,496 143,494 02.01 A IV b) Meat of sheep or goats, frozen : 1 . Carcases or half-carcases 59,132 2. Short forequarters 41,392 3. Chines and/or best ends 65,045 4. Legs 76,872 5. Other : aa) Unboned (bone-in) bb) Boned or boneless 76,872 107,620 02.06 C II a) Meat of sheep or goats, salted in brine, dried or smoked : 1 . Unboned (bone-in) 102,496 2. Boned or boneless 143,494 ex 16.02 B III b) 2 aa) 1 1 ) Other prepared or preserved meat or meat offal of sheep or goats, uncooked ; mixtures of cooked meat or offal and uncooked meat or offal :  unboned (bone-in) 102,496 \  boned or boneless 143,494